Citation Nr: 1129510	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-39 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of prostate cancer due to Agent Orange exposure.

2.  Whether new and material evidence has been received to reopen the claim of service connection for asbestosis.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to July 1962 and from September 1962 to September 1979.

This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2007, July 2008 and August 2010 rating decisions by the RO in Roanoke, Virginia.  The March 2007 rating decision, in part, denied service connection for tuberculosis.  The July 2008 rating decision, in part, confirmed and continued the denial of service connection for tuberculosis and confirmed and continued the denial of service connection for asbestosis.  In the August 2010 rating decision, the RO, in part, confirmed and continued the denial of service connection for prostate cancer.

In the July 2008 rating decision, the RO reopened the issue of service connection for asbestosis and denied the claim.  In the August 2010 rating decision, the RO reopened the issue of service connection for residuals of prostate cancer and denied the claim.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly- and given the Board's favorable disposition of the petition to reopen-the Board has characterized the appeal as encompassing the four matters set forth on the title page.

In April 2011, the Veteran cancelled a hearing before a Veterans Law Judge.  As he has not requested that his hearing be rescheduled, his request is withdrawn.  38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a final January 2005 rating decision, the RO denied entitlement to service connection for prostate cancer.

2.  The additional evidence submitted since January 2005 regarding the residuals of prostate cancer disability is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. 

3.  In a final January 2005 rating decision, the RO denied entitlement to service connection for asbestosis.

4.  The evidence received since the January 2005 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for asbestosis, and raises a reasonable possibility of substantiating the claim. 

5.  The Veteran has asbestosis which has been related to service by competent medical evidence.  

6.  The Veteran does not have a current tuberculosis disability.




CONCLUSIONS OF LAW

1.  The January 2005 rating decision that denied entitlement to service connection for prostate cancer and asbestosis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  New and material evidence to reopen the Veteran's claim for service connection for residuals of prostate cancer due to Agent Orange exposure has not been submitted.  38 C.F.R. § 3.156(a) (2010).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for asbestosis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Asbestosis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  Tuberculosis was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issues of whether new and material evidence has been presented to reopen the claims of entitlement to service connection for and asbestosis, and entitlement to service connection for asbestosis, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to reopen and grant the Veteran's claim for entitlement to service connection for asbestosis; the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished as to these issues.

Regarding the remaining issues, the RO provided notice to the Veteran in a March 2006 letter, prior to the date of the issuance of the appealed July 2008 and August 2010 rating decisions.  

Regarding the issue of whether new and material evidence has been presented to reopen the claim of entitlement to service connection for residuals of prostate cancer due to Agent Orange exposure, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In the March 2006 letter, the Veteran was provided the new and material evidence standard that was applicable to the Veteran's application to reopen his claim for service connection for residuals of prostate cancer due to Agent Orange exposure.  The letter set forth the reasons for the prior denial of this claim and the type of evidence that the Veteran would need to submit in order to successfully reopen his claim for service connection for residuals of prostate cancer due to Agent Orange exposure.  His subsequent assistance in pursuing the appeal demonstrates actual knowledge of what is needed, and further notice or development is not indicated. 

Regarding his service connection for tuberculosis claim, the March 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, private treatment records and the Veteran's August 2006 and April 2008 VA examinations.  

Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not attach until the claim has been reopened.  Evidentiary development in this matter is complete to the extent possible.  

Additionally, the Board also notes that neither the Veteran nor his representative have raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2010).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).

Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


I.  New and Material

The RO denied the Veteran's claims of entitlement to service connection for prostate cancer and asbestosis in January 2005. 

The Veteran did not appeal the January 2005 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claims in April 2007 and February 2008.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's January 2005 denial of service connection for prostate cancer and asbestosis.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

A.  Prostate Cancer

The Veteran's claim for service connection for residuals of prostate cancer due to Agent Orange exposure had previously been considered and was denied in a January 2005 rating decision.  It was denied on the basis that there was no evidence of prostate cancer during the Veteran's military service and there was no evidence that he had "in-country" service in the Republic of Vietnam; thus, his in-service herbicide exposure was not presumed.

The Veteran filed a claim to reopen his claim for service connection for prostate cancer in February 2008.

Evidence received after the January 2005 decision includes a records search which found that it could not be determined whether or not the Veteran had in-country service in Vietnam.  It was noted that the Veteran served aboard the U.S.S. Brenner which was in the official waters of Vietnam on and off from October 1965 to March 1967.

The new evidence also includes a May 2009 Memorandum for Records, U.S. Army and Joint Services Records Research Center (JSRRC) which determined that it had found no evidence that Navy or Coast Guard ships transported tactical herbicides from the United States to Vietnam or that ships off the coast of Vietnam used, stored, tested or transported tactical herbicides.  Additionally, JSRRC could not document or verify that shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  JSRRC concluded that it could provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.

Additionally, an August 2010 Memorandum made a formal finding on a lack of information required to verify in-country service in Vietnam in connection with the Veteran's Agent Orange exposure claim.  It was determined that the information required to verify in-country service in Vietnam as described by the Veteran was insufficient to send to the U.S. Armed Services Center for Unit Records Research (CURR).  Based on the current regulatory guidance, Vietnam in-country service was not conceded.

The Board finds that the subsequently received evidence since the January 2005 rating decision is either cumulative or redundant of the evidence previously of record, or it does not raise a reasonable possibility of substantiating the claim.  Much of the evidence is cumulative or redundant in that it merely restates prior contentions or evidence, or demonstrates that the Veteran has current diagnosis of residuals of prostate cancer.  There is no evidence that relates to an unestablished fact necessary to substantiate the claim, namely that any residuals of prostate cancer disability occurred in or was caused by service or that the Veteran had "in-country" service in Vietnam.  

In this regard, the Board notes that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The Federal Circuit in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam. 

The January 2010 and June 2010 VA Compensation and Pension (C&P) Bulletin provided Bulletin provided a list of naval vessels operating in the waters of Vietnam.  The lists included vessels that operated primarily or exclusively on the inland "brown water " waterways of Vietnam as well as large "blue water" vessels that operated temporarily on the inland waterways or docked to the shore.  If evidence places a Veteran on one of these vessels at the time of inland waterway operations, the Veteran is eligible for the presumption of herbicide exposure.  In the case of a ship with confirmed docking to the shore, the Veteran must also provide a statement that he went ashore to be eligible for the presumption.  A review of the list reveals that the U.S.S. Benner (DDR-807 is not included.  

Overall, since the January 2005 rating decision, there is no medical evidence or opinion suggesting that the Veteran's current residuals of prostate cancer disability is in any way related to his service and there is no evidence that the Veteran had "in-country" service in the Republic of Vietnam.  

Accordingly, reopening of the claim for service connection for residuals of prostate cancer due to Agent Orange exposure is not warranted. 



B.  Asbestosis

The Veteran's claim for service connection for asbestosis had previously been considered and was denied in a January 2005 rating decision on the basis that there was no evidence of a clinical diagnosis of asbestosis.

The Veteran filed a claim to reopen his claim for service connection for asbestosis in April 2007.

Evidence received since the January 2005 rating decision includes an April 2006 treatment note which reported a diagnosis of asbestosis.  On VA examination in August 2006, the examiner noted that the Veteran was suffering from asbestosis and chronic obstructive pulmonary disease (COPD).

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for asbestosis.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the January 2005 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a current disability, and raises a reasonable possibility of substantiating the claim.  The prior denial of service connection for asbestosis was based on a lack of evidence of a diagnosis of asbestosis following service.  The April 2006 treatment report and August 2006 VA examination demonstrating a diagnosis of asbestosis suggest a current asbestosis condition following service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for asbestosis have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 



II.  Service Connection

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including hepatitis C and arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 



A.  Asbestosis

The Board notes that there is no statute specifically dealing with asbestos and service connection for asbestos-related diseases, nor has the Secretary of Veterans Affairs (Secretary) promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and to assure that development is accomplished to ascertain whether or not there is pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

The manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The manual notes that lung cancer associated with asbestos exposure originates in the lung parenchyma rather than the bronchi.  Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  This is significant considering that, during World War II, several million people employed in U.S. shipyards and U.S. Navy veterans were exposed to asbestos since it was used extensively in military ship construction.  Many of these people have only recently come to medical attention because the latent period varies from 10 to 45 or more years between first exposure and development of the disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  The manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.

It should be noted that the pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000. 

Factual Background and Analysis

The Veteran's service treatment records demonstrate that a February 1964 chest x-ray demonstrated a calcified lesion in the right apex of his lung. 

In December 1970, there was radiographic evidence of minimal pleural thickening.  

In April 1974, he was treated for pneumonia.

A February 2003 treatment note reported that the Veteran had COPD from asbestos exposure.

In April 2006 the Veteran underwent a CT scan which demonstrated asbestos related plaques and in nodules.

The Veteran underwent a VA examination in August 2006.  The examiner noted that the Veteran had been suffering from asbestosis with COPD, pleural fibrosis and pulmonary carcinoma since 1971.  After examination, the diagnosis was asbestosis with COPD and pulmonary fibrosis.  The examiner determined that the listed conditions were more likely than not a progression of asbestosis.

An August 2006 VA examination addendum noted that the Veteran had COPD and emphysema.

The Veteran underwent a VA examination in April 2008.  The Veteran reported that while in the Navy he worked in the boiler rooms of ships and was exposed to asbestos.  As early as the 1960s, he began experiencing dyspnea on exertion.  Thereafter his shortness of breath has increased in severity.  It was noted that a CT scan in March 2008 demonstrated a progression of asbestosis.  

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for asbestosis is warranted. 

As noted above, the service treatment records document that the Veteran repeatedly presented with complaints of abnormal chest x-rays and pleural thickening.  

Additionally, the record documents current asbestosis as the April 2006 treatment report and August 2006 VA examination demonstrated a diagnosis of asbestosis.

Thus, the first element for service connection is established and the diagnosis of asbestosis confirms that the Veteran has been exposed to asbestos at some point.  The question now becomes whether or not this exposure occurred during active service.  

The personnel records show that the Veteran underwent training and performed work as a boiler man on naval ships.  Although there is no official documentation showing that the Veteran was exposed to asbestos, the Board finds that the Veteran is competent and credible to describe his experience working in the boiler room on naval ships.  In addition, the VA adjudication manual noted that common materials that may contain asbestos includes pipes for heating units and boilers.  Thus, the Board finds that the Veteran was exposed to asbestos during his period of active service.  See generally, VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Therefore, the evidence indicates that the Veteran was exposed to asbestos during active service, that the Veteran currently has asbestosis, and that there is competent medical evidence to link the asbestos exposure in service to the current disability as the August 2006 VA examiner concluded that the Veteran's conditions were more likely than not a progression of asbestosis .  Therefore, entitlement to service connection for asbestosis is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). 

B.  Tuberculosis

Factual Background and Analysis

The Veteran contends that he tested positive for tuberculosis in 1970 and was put on INH treatment for 90 days.  He claimed that he was again put back on INH therapy for a year in 1991.  He could not have another PPD skin test for tuberculosis due to always being positive.  He also noted that he had a spot on his lung which was being monitored for tuberculosis.

As noted above, service treatment records show that a February 1964 chest x-ray demonstrated a calcified lesion in the right apex of his lung.  In December 1970, there was radiographic evidence of minimal pleural thickening as his PPD test was positive.  In April 1974, he was treated for pneumonia.

The Veteran underwent a VA examination in August 2006.  After examination, the diagnosis was asbestosis with COPD and pulmonary fibrosis.  

An August 2006 VA examination addendum noted that the Veteran had COPD and emphysema.

The Veteran underwent a VA examination in April 2008.  It was noted that in 1972 he was treated with INH therapy for tuberculosis.  The diagnosis was COPD/emphysema.

Under the circumstances of this case, the Board concludes that service connection for a tuberculosis disability is not warranted as the Veteran has not been shown to have a current diagnosis of tuberculosis.

While the Veteran had in-service evidence of positive PPD tests and INH therapy in 1971, the post-service record is completely negative for any clinical evidence of tuberculosis.  Additionally, VA examiners in August 2006 and April 2008 did not confirm a diagnosis of tuberculosis or mention any residuals from tuberculosis.

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Consequently, service connection for tuberculosis is denied because the medical evidence fails to establish the Veteran has a current tuberculosis disability for which service connection may be granted.  The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claims are denied.  See 38 U.S.C.A. § 5107(b).

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that he has a current tuberculosis disability that is related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.

In summary, the Veteran asserts that he has a tuberculosis disability that is related to his service.  However, considering the record, to include statements made by the Veteran, the Board finds that the preponderance of the evidence is clearly against the claim of service connection for a tuberculosis disability as described in detail above, and thus the criteria for service connection have not been met.


(CONTINUED ON NEXT PAGE)







ORDER

New and material evidence has not been received to reopen the claim for service connection for residuals of prostate cancer due to Agent Orange exposure; the appeal is denied.

New and material evidence having been received, the claim of entitlement to service connection for asbestosis is reopened. 

Entitlement to service connection for asbestosis is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to service connection for tuberculosis is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


